Case 5:20-cv-00415-JSM-PRL Document 14 Filed 11/04/20 Page 1 of 1 PageID 90




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

KRISTINE SADOWSKI,

       Plaintiff,

v.                                                         Case No: 5:20-cv-415-Oc-30PRL

PRO CUSTOM SOLAR LLC,

       Defendant.


                                 ORDER OF DISMISSAL

       Before the Court is the Notice of Dismissal (Dkt. 13).          Upon review and

consideration, it is

       ORDERED AND ADJUDGED as follows:

       1.      This cause is dismissed without prejudice, each party to bear their own

               attorneys’ fees and costs.

       2.      All pending motions are denied as moot.

       3.      The Clerk is directed to close this case.

       DONE and ORDERED in Tampa, Florida, this 4th day of November, 2020.




Copies furnished to:
Counsel/Parties of Record
